DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
Claims 1-20 are pending and examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Written Description
Claims 1-20 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This rejection is maintained for reasons of record set forth in the office action mailed 3/29/2021. Applicant’s arguments filed 6/18/2021 have been considered but are not deemed persuasive.
The claims are broadly drawn to a method for generating new varieties of Cannabis plants having modified growth, stress response or cannabinoid levels after passing through tissue culture following pectinase digestion to remove cell walls followed by mutagenesis and setting regeneration conditions with respect to some unspecified physical stress condition such as water availability or high or low temperature or salinity and then selecting a regenerated plant based 
This rejection is maintained for reasons of record set forth in the office action mailed 3/29/2021. Applicant’s arguments filed 6/18/2021 have been considered but are not deemed persuasive.
Applicants describe a general methodology for modifying a cannabis plant via mutagenesis with respect to some unspecified response to a stress parameter or attaining an unspecified cannabinoid characteristic following exposure of separated cannabis cells to an unspecified stress condition and selection for some unspecified growth characteristic such as an unspecified water response, or unspecified temperature resistance, or unspecified salinity tolerance or unspecified flowering time, or unspecified cannabinoid characteristic.
Applicants do not describe any conditions leading to any particular modification of any stress or physical growth parameter or cannabinoid characteristic or any regenerated cannabis plants having acquired any of the unspecified physical growth characteristics or cannabinoid characteristics. 
See University of Rochester v. G.D. Searle & Co., 68 USPQ2d 1424, 1433 (DC WNY 2003) where the court held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112(a); and thus only teaching the "starting point" is not enough and is little more than a research plan that does not indicate possession of the invention at the time of filing. Furthermore, given the lack of description of the necessary elements essential for modifying a physical growth characteristic or 
Applicant asserts that Applicant is not required to describe any conditions that lead to any modification of any stress or physical parameter and that applicant is not claiming any particular compounds and thus Rochester is not applicable in this case. This is not found persuasive because a skilled practitioner upon reading Applicants specification would soon realize that there is no disclosure of specific conditions to yield a cannabis plant regenerated from suspension culture as there is no description of a successful methodology in the specification or in the prior art for doing so. The claimed methods are easy to understand but offer nothing more than a description of an invitation to trial and error experimentation (i.e. a research plan) and that realizing the method of Applicants specification and claims would require someone other than the inventors of the instantly claimed methods to describe a constructive reduction to practice. 
Enablement
Claims 1-20 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are: the quantity of 
	The claims are broadly drawn to a method for generating mutant Cannabis plants having modified growth, stress response or cannabinoid levels after passing through tissue culture following pectinase digestion to remove cell walls followed by mutagenesis and then setting regeneration conditions with respect to some unspecified physical stress condition such as water availability or high or low temperature or salinity and then selecting a regenerated plant based upon some unspecified resistance to said physical stress or some unspecified cannabinoid characteristics.
Applicants describe a general methodology for modifying a cannabis plant via mutagenesis with respect to some unspecified response to a stress parameter or attaining an unspecified cannabinoid characteristic following exposure of separated cannabis cells to an unspecified stress condition and selection for some unspecified growth characteristic such as an unspecified water response, or unspecified temperature resistance, or unspecified salinity tolerance or unspecified flowering time, or unspecified cannabinoid characteristic.
Applicants do not teach any conditions leading to any particular modification of any stress or physical growth parameter or cannabinoid characteristic or any regenerated mutant cannabis plants having acquired any of the unspecified physical growth characteristics or cannabinoid characteristics. 
The state-of-the-art is such that one of skill in the art cannot predictably produce modified cannabis plants by regeneration of whole plants following cellular suspension and 
Given the lack of guidance in the instant specification, undue trial and error experimentation would be required for one of ordinary skill in the art to test a multitude of reagents and formulations of plant hormones and nutrients to induce organogenesis from somatic plant tissue. Therefore, given the breadth of the claims; the lack of guidance and working examples; the unpredictability in the art; and the state-of-the-art as discussed above, undue experimentation would be required to practice the claimed invention, and therefore the invention is not enabled throughout the broad scope of the claims. 
Applicant asserts that the Examiner’s contention that there are no known protocols at the time of filing that demonstrated successful regeneration of a whole fertile cannabis plant from suspension culture supported by the thesis of Hussein is inappropriate because it is only a thesis and is not peer reviewed and that there are numerous reports that contradict Hussein’s assertion.  This is not found persuasive because none of the references cited at the end of the response which were published before the effective priority date of the instant application demonstrate regeneration of a whole fertile cannabis plant from suspension culture. In fact, Patel teaches that regeneration of a plant was unsuccessful (see Abstract of Patel below).
“Industrial hemp (Cannabis sativa) is a versatile plant known for its many uses. In recent years, there has been a renewed interest in the cultivation of hemp. The objective of this study was to use two specific strains of industrial hemp, Cherry and Cherry Blossom, for attempting somatic embryogenesis using plant tissue culture technology. Explants from both strains were placed on specific media to attempt callus generation. Both strains of hemp produced callus; however, the Cherry Blossom explants had a higher rate of callus production than the Cherry 
Further, on page 582 left column section titled “regeneration of plantlets” from Feeney and Punja (2003) In Vitro Cell Dev Biol. –Plant 39:578-585 (also referenced in the response) the authors state that regeneration of a whole plant was unsuccessful (as well as in Fisse et al (1981) also; reference cited in Feeney and Punjab underlined below).
None of the attempts to regenerate hemp plantlets, either directly from explants or indirectly from callus or suspension cultures (Table 1), were successful. Neither somatic embryos nor shoot bud initiation was observed in any treatment tested. However, callus and suspension cultures had a tendency to form roots. Fisse et al. (1981) and Hemphill et al. (1978) described hemp callus which readily formed roots with no evidence of shoot formation in response to different plant growth regulator combinations. MacKinnon et al. (2000) also described root development but did not observe shoot formation from hemp callus. Alternatively, they developed a method to regenerate plantlets from shoot-tips. Richez-Dumanois et al. (1986) developed a protocol to micropropagate hemp using apical and axillary buds. With the exception of Mandolino and Ranalli (1999), who described occasional shoot regeneration from callus, de novo shoot formation has not been reported for hemp. Reports of shoot or root formation from callus as well as plantlet regeneration from shoot-tips or buds suggest that hemp is capable of differentiation; further research should be focused on this aspect to achieve an efficient and reliable hemp regeneration protocol.”
Clearly, the methodology required to regenerate cannabis plants from cell suspension cultures has not been described and Applicant’s reliance upon the prior art cited in Patel is misguided.


All claims remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL KALLIS/Primary Examiner, Art Unit 1663